Title: To James Madison from Isaac Cox Barnet, 26 March 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 26 March 1806, Paris. “The enclosed papers will inform you of the particulars of a personal insult which has been passed upon me while in the discharge of my official duties. As a man I could have resented it without application to the aid of my Government: but believing as I did, that the independence of my office was affected, I made haste to Shelter its dignity under the protection of our Minister. I accordingly addressed to him the enclosed letters Nos. to which I received his answer under date of the 19th. inst., utterly refusing that countenance and support to which as one holding the Commission of the united States I believed myself entitled. Without commenting on a partiality which Seems to have biased the Minister—I have only to add that I have deemed it my duty to present the affair to your consideration that measures might be taken in future to protect the officers of my Country from insults so derogatory to their Commissions.
                    “It may be, Sir, that I am mistaken in addressing this affair to your consideration, perhaps it may not at all concern the dignity of my Government—if in your opinion it be so, I have only to apologize for having so much trespassed on your time and for having obtruded my individual concerns upon you. I pray you will accept my apologies and believe me ever devoted to the honor and welfare of my Country—as well as of yourself.”
                    Adds in a postscript: “P.S. The occasion of the insult, as you will perceive, Sir, may be found in the use of the word prête-nom in the Consultation herewith enclosed. This is a phrase entirely technical which, whatever may have been its poignancy to Mr. O’Mealy’s imagination I never proposed to be inserted and never before his apprisal of it supposed it could be considered as personal. Enclosed too, are my Letters to the Minister of Police general which will evince the single view I have had in noticing the insult from a Source so contemptible to the dignity I have believed to belong to my office and the respect that is due always to a Commission of the United States.”
                